DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s arguments and amendments filed on 7/13/2022 have been acknowledged and entered.
Claims 1-12 are pending.  
Claims 1, 7-8 and 10-12 have been amended.
No new claims have been added.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 2017/0321559 A1) in view of Kawashima et al (JP 2014125656 A).
Regarding claims 1-3, Chapman discloses a coating system (102) (thermal barrier coating) including a bond coating (140) which includes Al, an Al2O3 thermally grown oxide (142), a protective coating (145) of up to 95 to 100 wt.% of a material such as hafnium oxide (hafnia - HfO2) (intermediate layer) and a thermal barrier coating (110)  containing a protective agent (150) [0030], [0023] and [0024].  Chapman further teaches the protective agent in the thermal barrier coating as GdTa3O9 [0050](following the general formula: LnxTayHfzO(3x+5y+4z)/2, wherein Ln is an atom of one element selected from among rare earth elements, x is 0 to 1.0, y is 0.8 to 3.0, and z is  0 to 7.0).  
Chapman does not teach the thermal barrier coating with a compound following the general formula of : LnxTayHfzO(3x+5y+4z)/2, comprising 80 mol% or greater of all components.
However, Chapman teaches thermal barrier coatings deposited by physical or chemical vapor deposition techniques [0036] that may have columnar grooves (a plurality of columnar structures) and therefore provide for strain tolerance during thermal cycling and that suitable thermal barrier coatings comprise various oxides. [0037]. Additionally, Kawashima teaches thermal barrier oxide compositions with the formula M1M23O9 (in a content ratio of 80 mol % or greater) where M1 is a rare earth (lanthanide) and M2 is Ta which may be deposited by physical and chemical vapor deposition (such as for example by EBPVD (which provides a columnar structure that is for example substantially YTa3O9 (pages 1-2 and 5 of 6) that provides superior low thermal conductivity.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a columnar thermal barrier coating material comprising an oxide composition with the formula M1M23O9 as the thermal barrier coating material of Chapman in order to provide a thermal barrier that has strain tolerance, low thermal conductivity, and prevents ingress of CMAS further into the coating.
Regarding claim 4, Chapman in view of Kawashima teaches all of the limitations of claim 1 and as indicated above, Chapman teaches the thermal barrier layer may have columnar grooves (a plurality of columnar structures) [0036].

Regarding claim 5, Chapman in view of Kawashima teaches all of the limitations of claim 1 as set forth above and Chapman further teaches the protective coating has a porosity of about 0% to 50% and less than 30% so as to decrease the connected porosity. Although Chapman does not expressly teach the porosity of the protective (intermediate) layer as 5% by volume or less, Chapman teaches the protective layer acts as a barrier to infiltration of contaminants and further teaches the porosity of the layer is decreased by adjusting the viscosity of the processing solution.  This range taught by Chapman overlaps the claimed range of 5 volume % or less and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a porosity overlapping the claimed range of less than 5% since Chapman teaches how to reduce the porosity and teaches that low porosity is advantageous to providing a barrier to contaminant infiltration.  Additionally, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claims 6-12, Chapman in view of Kawashima teaches all of the limitations of claims 1 and 3 as set forth above and further Chapman teaches along with the HfO2 intermediate layer (A) which is on the bonding layer side, the coating (110) may include a barrier agent 160 [0053] which may comprise a compound including hafnium oxide, and tantalum oxide resulting in a composition of claimed intermediate layer (B) (as in claims 6 and 9) and where appropriate a sufficient amount of stabilizer often a rare earth element resulting in a composition of claimed intermediate layer (C) (as in claims 8 and 11) that is meant to separate the protective agent which has a composition GdTa3O9 (AB3O9) from the bond coating (140). 
Since the thermal barrier coating also has a composition M1M23O9 (which is the same as AB3O9), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a full layer (in a content ratio of 80 mol% or greater among all components) of (160) with either the composition of intermediate layer (B) or (C) covering the entire intermediate layer (A) rather than just a layer within the pores as the second intermediate layer (B) or (C) as expressed above to separate the materials having a composition GdTa3O9 and M1M23O9 (AB3O9) from the bond coating as shown below in adjusted Fig. 1.  Additionally, although Chapman does not expressly teach the rare earth component as being the same as the rare earth in the general formula (1), it would have been obvious to use the same rare earth since it is also a barrier agent.  Regarding claims 7, 10 and 11, although Chapman does not teach specifically the intermediate layer containing a compound specifically represented by TayHfzO(5y+4z)/2 where (y=2.0, 5.0<z<7.0), Chapman teaches a compound that may include hafnium oxide, tantalum oxide and it would have been obvious to a person having ordinary skill in the art to adjust the amounts of Ta, Hf and O to any desired amount such as TayHfzO(5y+4z)/2 where (y=2.0, 5.0<z<7.0) (as in claims 7, 10, and 12) absent a criticality of the particular composition.
[AltContent: rect]
    PNG
    media_image2.png
    128
    128
    media_image2.png
    Greyscale
(ADJUSTED  FIG. 1)
[AltContent: rect][AltContent: connector]
Response to Arguments
Applicant’s amendments and arguments, filed 7/13/2022, have been fully considered.  Applicants amendments have overcome the rejections under 35 U.S.C. 112 and the rejections have been withdrawn.  Applicants arguments regarding the rejections under 35 U.S.C 102 and 103 over Chapman alone are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawashima as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784